Name: Commission Regulation (EEC) No 3213/86 of 22 October 1986 amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  economic analysis;  plant product;  consumption
 Date Published: nan

 23 . 10 . 86 Official Journal of the European Communities No L 299/23 COMMISSION REGULATION (EEC) No 3213/86 of 22 October 1986 amending Regulation (EEC) No 2329/85 laying down detailed rules for the appli ­ cation of the special measures for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), and in particular Article 2 (8) thereof, Whereas Annex A to Commission Regulation (EEC) No 2329/85 (2), as last amended by Regulation (EEC) No 2468/86 (3), sets out the coefficients of equivalence for soya beans from third countries ; whereas the said coeffi ­ cients should be adapted in line with quality and price developments on the world market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Annex A to Regulation (EEC) No 2329/85 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 October 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX ANNEX A Coefficients of equivalence for soya beans (ECU/100 kg) Amount to be deducted from the price Amount to be added to the price Soya beans originating from the USA 0,46  Soya beans originating from Argentina 1,04  Soya beans originating from other third countries 1,15 ' (') OJ No L 151 , 10 . 6 . 1985, p. 15. (2) OJ No L 218, 15. 8 . 1985, p. 16 . 3) OJ No L 211 , 1 . 8 . 1986, p. 18 .